DETAILED ACTION
This Office action is in response to amendments received 25 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first temperature measuring device in claims 1 and 8, second temperature measuring device in claims 1 and 8, a heating coordination device in claims 1-6 and 8, an engine control device in claims 1, 8, and 10, a first pressure measuring device in claim 2, and a second pressure measuring device in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duvinage et al. (FR 2,811,370 A1 using machine translation previously provided; hereinafter Duvinage).
Regarding claim 1, Duvinage discloses a method for heating a first exhaust gas purification device [11] and a second exhaust gas purification device [12] of an exhaust system [6] of an internal combustion engine [1] of a motor vehicle, having the following steps: measuring a first actual temperature [20] of the first exhaust gas purification device [11] by contact measurement by a first temperature measuring device [19] of the first exhaust gas purification device [11], measuring a second actual temperature [17] of the second exhaust gas purification device [12] by contact measurement by a second temperature measuring device [16] of the second exhaust gas purification device [12], determining a first setpoint temperature (second temperature setpoint) of the first exhaust gas purification device [11] and a second setpoint temperature (first temperature setpoint) of the second exhaust gas purification device [12] by means of a heating coordination device (integral programming of control [18]), determining a first heat demand (comparison between the second actual temperature value and the second temperature setpoint) of the first exhaust gas purification device [11] and a second heat demand (comparison between the first actual temperature value and the first temperature setpoint) of the second exhaust gas purification device [12] by means of the heating coordination device (integral programming of control [18]), creating a heating specification (quantity/start of reinjection) for the first exhaust gas purification device [11] and for the second exhaust gas purification device [12] as a function of the first heat demand (comparison between the second actual temperature value and the second temperature setpoint) of the first exhaust gas purification device [11] and the second heat demand (comparison between the first actual temperature value and the first temperature setpoint) of the second exhaust gas purification device [12] by means of the heating coordination device (integral programming of control [18]), relaying the heating specification (quantity/start of reinjection) to an engine control device [18] of the motor vehicle for controlling the internal combustion engine [1] of the motor vehicle by means of the heating coordination device (integral programming of control [18]), and controlling the internal combustion engine [1] by means of the engine control device [18] as a function of the heating specification (quantity/start of reinjection) for heating the first exhaust gas purification device [11] and the second exhaust gas purification device [12], wherein the steps of determining the temperature of the first and second exhaust gas purification devices [11, 12] comprise measuring the respective temperature directly (via temperature sensors [19, 16]) at a location (upstream) at which the temperature is relevant for the operation of the particular exhaust gas purification device  [11, 12] (pages 2-5 and Figure 1; wherein quantity of reinjection is controlled as a function of the comparison between the first actual temperature value [17] and the first temperature setpoint and start of reinjection is controlled as a function of the comparison between the second actual temperature value [20] and the second temperature setpoint).
Regarding claim 3, Duvinage discloses the method according to claim 1, wherein, in creating the heating specification (quantity/start of reinjection), a heating strategy is selected from a list of predefined heating strategies by means of the heating coordination device (integral programming of control [18]), based on the first heat demand (comparison between the second actual temperature value and the second temperature setpoint) and the second heat demand (comparison between the first actual temperature value and the first temperature setpoint) (pages 3 and 5).
Regarding claim 4, Duvinage discloses the method according to claim 3, wherein the selected heating strategy is modified to the first heat demand (comparison between the second actual temperature value and the second temperature setpoint) and/or the second heat demand (comparison between the first actual temperature value and the first temperature setpoint) by means of the heating coordination device (integral programming of control [18]) (pages 3 and 5).
Regarding claim 5, Duvinage discloses the method according to claim 1, wherein the heating coordination device (integral programming of control [18]) carries out a prioritization between the first heat demand (comparison between the second actual temperature value and the second temperature setpoint) and the second heat demand (comparison between the first actual temperature value and the first temperature setpoint) when creating the heating specification (quantity/start of reinjection) (pages 3 and 5, wherein controlling the start of reinjection occurs before (i.e., is prioritized relative to) controlling the quantity of reinjection).
Regarding claim 6, Duvinage discloses the method according to claim 1, wherein the heating coordination device (integral programming of control [18]) creates the heating specification (quantity/start of reinjection) in such a way that the first heat demand (comparison between the second actual temperature value and the second temperature setpoint) and the second heat demand (comparison between the first actual temperature value and the first temperature setpoint) are completely covered (pages 3 and 5).
Regarding claim 7, Duvinage discloses the method according to claim 1, wherein the first exhaust gas purification device [11] is a catalytic converter and the second exhaust gas purification device [12] is a particle filter (page 4 and Figure 1).
Regarding claim 8, Duvinage discloses an emission control system (Figure 1) for purifying exhaust gases of an exhaust system [6] of an internal combustion engine [1] of a motor vehicle, comprising: a first exhaust gas purification device [11] for purifying the exhaust gases, a second exhaust gas purification device [12] for purifying the exhaust gases, a first temperature measuring device [19] configured for contact measurement of the first exhaust gas purification device  for measuring a first actual temperature [20] of the first exhaust gas purification device [11], a second temperature measuring device [16] configured for contact measurement of the second exhaust gas purification device [12]  for measuring a second actual temperature [17] of the second exhaust gas purification device [12], and a heating coordination device (integral programming of control [18]) for determining a first setpoint temperature (second temperature setpoint) of the first exhaust gas purification device [11] and a second setpoint temperature (first temperature setpoint) of the second exhaust gas purification device [12], for determining a first heat demand (comparison between the second actual temperature value and the second temperature setpoint) of the first exhaust gas purification device [11] and a second heat demand (comparison between the first actual temperature value and the first temperature setpoint) of the second exhaust gas purification device [12], for creating a heating specification (quantity/start of reinjection) for the first exhaust gas purification device [11] and for the second exhaust gas purification device [12] as a function of the first heat demand (comparison between the second actual temperature value and the second temperature setpoint) of the first exhaust gas purification device [11] and of the second heat demand (comparison between the first actual temperature value and the first temperature setpoint) of the second exhaust gas purification device [12], and for relaying the heating specification (quantity/start of reinjection) to an engine control device [18] for controlling the internal combustion engine [1] of the motor vehicle, wherein the first and second temperature measuring devices [19, 16] measure the respective temperature directly at a location (upstream) at which the temperature is relevant for the operation of the particular exhaust gas purification device [11, 12] (pages 2-5 and Figure 1; wherein quantity of reinjection is controlled as a function of the comparison between the first actual temperature value [17] and the first temperature setpoint and start of reinjection is controlled as a function of the comparison between the second actual temperature value [20] and the second temperature setpoint).
Regarding claim 9, Duvinage discloses the emission control system according to claim 8, wherein the first exhaust gas purification device [11] is designed as a catalytic converter and the second exhaust gas purification device [12] is designed as a particle filter (page 4 and Figure 1).
Regarding claim 10, Duvinage discloses a motor vehicle, comprising: an internal combustion engine [1], an exhaust system [6] that is situated at the internal combustion engine [1], an engine control device [18] for controlling the internal combustion engine [1], and an emission control system (Figure 1) according to claim 8 which is situated at the exhaust system [6] (pages 1, 4, and Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duvinage.
Regarding claim 2, Duvinage discloses the method according to claim 1, wherein the heating specification (quantity/start of reinjection) is created by means of the heating coordination device (integral programming of control [18]), taking into account a request for regeneration (pages 4-5).  Duvinage does not disclose the method taking into account a first pressure that is measured at the first exhaust gas purification device by means of a first pressure measuring device and/or a second pressure that is measured at the second exhaust gas purification device by means of a second pressure measuring device.  However, Duvinage discloses that it is known in the art to determine a need for regeneration of a second exhaust gas purification device (particulate filter) by taking into account a second pressure that is measured at the second exhaust gas purification device (particulate filter) by means of a second pressure measuring device (measurement probe) (page 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take into account a second pressure that is measured at .

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.
Regarding pages 6-7 of the Remarks, the applicant argued that the amendments overcome the 35 U.S.C. 112(a) rejections and are therefore in condition for allowance.  The examiner disagrees.  Although the amendments overcome the 35 U.S.C. 112(a) rejections, the claims are again anticipated by Duvinage as outlined above.  The requirement that the first and second temperature measuring devices be inside of the first and second exhaust gas purification devices was not able to be rejected by art; however, this limitation was rejected for constituting new matter.  The amendments to the claims remove the requirement for the temperature measuring devices to be inside of the exhaust gas purification devices and instead require contact measurement by temperature measuring devices of the exhaust gas purification devices.  Duvinage discloses the first temperature measuring device [19] of the first exhaust gas purification .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746